ON APPLICATION FOR REHEARING
Decided March 1, 1937
PER CURIAM
Since the release of the opinion in the three above-captioned cases, an application for a rehearing has been made by counsel for the Wooster Dairies Co., upon the ground that the opinion failed to respond to one of the assignments of error set out in said counsel’s brief. That assignment had to do with the question of waiver by said defendants of antecedent breaches by plaintiff of the provisions of said contracts.
We feel that it is apparent from a reading of the opinion that this court did not find any waiver by defendants. Inasmuch, however, as said opinion apparently did not convey to counsel the idea that this court concluded there was no evidence of a waiver of said breaches by said defendants, and to the end that any misunderstanding in that connection may be relieved, we hereby supplement said opinion by the statement that it is the judgment of this court that the evidence contained in the record in said cases does not disclose a waiver upon the part of said defendants of the breaches of said contracts committed by the plaintiffs.
*118The application for a rehearing, as such, is denied.
STEVENS, PJ, WASHBURN and DOYLE, JJ, concur in judgment.